DETAILED ACTION
 This office action is in response to the communication received on April 7, 2021 concerning application No. 16/294,288 filed on March 6, 2019. 
Claims 1, 3, 5, 6, 8, 10-13 and 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed 04/07/2021 in regards to the claim interpretation under 35 U.S.C. 112(f) have been fully considered. The amendments to the claims overcome the interpretations under 35 U.S.C. 112(f) except for “orientation sensor” which is now in claim 1. 
Applicant’s arguments filed 04/07/2021 have been fully considered and the amendments overcome the prior art because the alternative limitation “probability…from an analysis from an analysis result” was deleted from the claimed invention (claim 1), of which was relied upon in the previous rejection. Arguments directed towards such limitation are considered moot and Examiner has made a new rejection in view of reconsideration of the scope of the claims and newly applied prior art.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claim 1, line 9, “an orientation angle” should include a frame of reference in which the orientation angle is detected with respect to, 
Claim 16, line 4, “an orientation angle” should include a frame of reference in which the orientation angle is being detected with respect to,
Claim 16, line 5, “detect an operation” should read, “detect an orientation”.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“orientation sensor” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of this office action, “orientation sensor” will be interpreted as an acceleration sensor, a gyro sensor, a magnetic sensor, a Global Positioning System sensor, or the like (see paragraph 47).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3, 5-6, 8, 10-13 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the ultrasound image” in line 3. It is unclear to the examiner which ultrasound image the applicant is referencing, (the ultrasound image acquired using the first imaging condition or the second imaging condition) further clarification is needed.
Claim 5 is rejected for the same reason as claim 3 above. The applicant recites the limitation “the ultrasound image” in line 4.
Claims 6, 8, and 10-13 depend from claims 3 and 5 rejected above and therefore inherit the 35 U.S.C 112(b) deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 20120203106, hereinafter Matsunaga as cited in the Applicant’s 10/15/2019 IDS) in view of Perrey (US 2018/0042577, hereinafter Perrey) and further in view of Ishida et al. (US 9,058,647, hereinafter Ishida).
Regarding claim 1, Matsunaga teaches (Figure 1) an ultrasound diagnostic apparatus (Para. 21, line 3, “ultrasound diagnosis apparatus”) comprising:
an ultrasound probe (1)
an orientation sensor configured to detect an orientation or a position of the ultrasound probe (11 “detector” of fig. 1, para. 39, lines 1 -2, “the detector detects the position of the ultrasound probe”);
a central processing unit (14) and an operating program for operating the central processing unit (para. 42) configured to transmit an ultrasound beam from the ultrasound probe toward a subject and receives the ultrasound beam in accordance with a set imaging condition to acquire an ultrasound image (Para. 23-25 and 27); 

change, the first imaging condition to a second imaging condition for identifying the part for which the probability has been calculated (Para. 140, lines 6-10, “if this distance becomes equal to or greater than the prescribed distance, the examination-conditions selection part 122 selects examination conditions corresponding to the examination region 602 based on the association information 100” in this instance “examining conditions” is synonymous with “imaging conditions” as in the present application),
wherein the central processing unit and the operating program further acquires an ultrasound image by using the second imaging condition (Para 127, lines 8-11, “switches from processing based on the examination conditions for the examination region 2221 to processing based on the examination conditions for the examination region 2222 (S29)”).
Matsunaga does not teach a central processing unit and an operation program for operating the central processing unit that calculates, for the ultrasound image acquired in the image acquiring unit in accordance with a first imaging condition, a probability that a part of the subject included in the ultrasound image is a specific part. Matsunaga does not explicitly mention changing the imaging condition based on the part probability calculated in the part probability calculating unit.
However,
Perrey teaches a central processing unit (136 in Fig. 1) and an operation program for operating the central processing unit that calculates, for the ultrasound image acquired in the image acquiring unit (P. 33, lines 1-2, “the controller circuit 136 may be configured to process 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Matsunaga by having the apparatus calculate the probability that the part in the ultrasound image is a specific part disclosed by Perrey. One of ordinary skill in the art would have been motivated to make this modification to allow the apparatus and user to ensure that the apparatus and user have identified the part they are attempting to locate for further analysis, as recognized by Perrey.
Matsunaga in view of Perrey does not specifically teach calculating that the probability that a part of the subject included in the ultrasound image is a specific part from at least the orientation angle.
However, 
Ishida teaches calculating that the probability that a part of the subject included in the ultrasound image is a specific part from at least the orientation angle (abstract, lines 5-7, “display 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Matsunaga by having the apparatus calculate the probability that the part in the ultrasound image is a specific part based on the orientation angle. One of ordinary skill in the art would have been motivated to make this modification in order to know the likelihood that the target part is located within the ultrasound image being displayed, as recognized by Ishida. 
Regarding claim 3, modified Matsunaga teaches the ultrasound diagnostic apparatus of claim 1, as set forth above,
wherein the central processing unit and the operating program further analyze the ultrasound image (14 “processing part” of fig. 1, para 42, lines 12-16, “The controller 8 controls the processor 14 based on the examination conditions input from the selection part 12. As a result, processing based on the image quality conditions and application type shown in these examination conditions is executed” By executing the examination conditions the processing part is analyzing the ultrasound image acquired by the ultrasound probe).
Regarding claim 5, modified Matsunaga teaches the ultrasound diagnostic apparatus of claim 3, as set forth above.

However, 
Ishida teaches wherein the central processing unit and the operating program further calculate the probability on the basis of the orientation angle and the analysis result of the ultrasound image (col. 11, lines 23-36, and fig. 6,  here the information processing system is analyzing the ultrasound image to determine whether a change in shape has occurred and then the system calculates the probability based on the position and orientation in combination with the result of the change in shape determination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Matsunaga by having the apparatus calculate the probability that the part in the ultrasound image is a specific part based on the orientation angle and the analysis result of the ultrasound image. One of ordinary skill in the art would have been motivated to make this modification in order to know the likelihood that the target part is located within the ultrasound image being displayed, as recognized by Ishida. 
Regarding claim 10, modified Matsunaga teaches the ultrasound diagnostic apparatus of claim 3, as set forth above. Perrey further teaches wherein the central processing unit (136) and the operating program identify a part of a subject for which the probability has been calculated on the basis of the analysis result of the ultrasound image being further acquired (Para. 53, lines 5-6, “the controller circuit 136 may identify one or more anatomical structures of interest”).

Regarding claim 11, modified Matsunaga teaches the ultrasound diagnostic apparatus of claim 5, as set forth above. Perrey further teaches wherein the central processing unit (136) and the operating program identify a part of a subject for which the probability has been calculated on the basis of the analysis result of the ultrasound image being further acquired (Para. 53, lines 5-6, “the controller circuit 136 may identify one or more anatomical structures of interest”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to additionally modify Matsunaga to have a part identifying unit that identifies a part of a subject for which the probability has been calculated. One of ordinary skill in the art would have been motivated to make this modification to ensure that the identification given to the part is correct, as recognized by Perrey.
Regarding claim 16, Matsunaga teaches a control method (fig. 8) of an ultrasound diagnostic apparatus (fig. 1), comprising:
transmitting an ultrasound beam from an ultrasound toward a subject and receiving the ultrasound beam in accordance with a set imaging condition to acquire an ultrasound image (Para. 23-25 and 27); 
detecting (S27) an orientation angle of the ultrasound probe on the basis of a signal of an orientation sensor configured to detect an operation or a position of the ultrasound probe (11 
change (S28) the first imaging condition to a second imaging condition for identifying the part for which the probability has been calculated (Para. 140, lines 6-10, “if this distance becomes equal to or greater than the prescribed distance, the examination-conditions selection part 122 selects examination conditions corresponding to the examination region 602 based on the association information 100” in this instance “examining conditions” is synonymous with “imaging conditions” as in the present application); and 
further acquiring an ultrasound image by using the second imaging condition (Para 127, lines 8-11, “switches from processing based on the examination conditions for the examination region 2221 to processing based on the examination conditions for the examination region 2222 (S29)”).
Matsunaga does not teach calculating, for the ultrasound image acquired in the image acquiring unit in accordance with a first imaging condition, a probability that a part of the subject included in the ultrasound image is a specific part. Matsunaga does not explicitly mention changing the imaging condition based on the part probability calculated in the part probability calculating unit.
However,
Perrey teaches calculating, for the ultrasound image acquired in the image acquiring unit (P. 33, lines 1-2, “the controller circuit 136 may be configured to process the acquired ultrasound data”) in accordance with a first imaging condition, a probability that a part of the subject included in the ultrasound image is a specific part (Para. 54, lines 1-4, “the controller circuit 136 
	See motivation for claim 1, above.
Matsunaga in view of Perrey does not specifically teach calculating that the probability that a part of the subject included in the ultrasound image is a specific part from at least the orientation angle.
However, 
Ishida teaches calculating that the probability that a part of the subject included in the ultrasound image is a specific part from at least the orientation angle (abstract, lines 5-7, “display a region indicating probability of existence of the specific region in the obtained tomographic image” and col. 11, lines 18-23, “the information processing system according to the first exemplary embodiment estimates an existence probability distribution of a region that corresponds to a region of interest in the ultrasonic coordinate system by measuring the position and orientation of the ultrasonic probe relative to the subject”).
See motivation for claim 1, above.
Claim 6 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga  in view of Perrey and Ishida as applied in claim 5 above, and further in view of Berkey (US 2013/0184584, hereinafter Berkey as cited in the Applicant’s 10/15/2019 IDS).
Regarding claim 6, modified Matsunaga teaches the ultrasound diagnostic apparatus of claim 5, wherein the central processing unit and the operating program further calculate the probability on the basis of the orientation angle and the analysis result of the ultrasound image, as set forth above.
Modified Matsunaga does not specifically teach that the result of the image analysis is of an ultrasound image of a single frame. 
However, 
Berkey teaches that the result of the image analysis is of an ultrasound image of a single frame (Para. 12, lines 4-7, “taking images from at least one frame of the ultrasound video, displaying the ultrasound images, comparing the ultrasound images to a database of known ultrasound images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by modified Matsunaga to have calculated the probability using the result of image analysis of an ultrasound image of a single frame. One of ordinary skill in the art would have been motivated to make this modification in order to use only one view of the part and reduce the amount of noise caused by using multiple images when performing image analysis, as recognized by Berkey.
Regarding claim 12, modified Matsunaga teaches the ultrasound diagnostic apparatus of claim 6, as set forth above. Perrey further teaches wherein the central processing unit (136) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to additionally modify Matsunaga to have a part identifying unit that identifies a part of a subject for which the probability has been calculated. One of ordinary skill in the art would have been motivated to make this modification to ensure that the identification given to the part is correct, as recognized by Perrey.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga  in view of Perrey and Ishida as applied in claim 5 above, and further in view of Simopoulos (US 2007/0055153, hereinafter Simopoulos as cited in the Applicant’s 10/15/2019 IDS).
 Regarding claim 8, modified Matsunaga teaches the ultrasound diagnostic apparatus of claim 5, wherein the central processing unit and the operating program further calculate the probability on the basis of the orientation angle and the analysis result of the ultrasound image, as set forth above. 
Modified Matsunaga does not teach wherein the analysis result of the ultrasound image is a result of analysis of a movement of a specific pattern included in ultrasound images of a plurality of frames in common. 
However, 
Simopoulos teaches (Figure 1) an ultrasound diagnostic apparatus (10 – para. 22, lines 4-5, “medical diagnostic ultrasound imaging system”) wherein the analysis result of the ultrasound 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by modified Matsunaga to calculate the part probability based on the movement of the part in a plurality of frames. One of ordinary skill in the art would have been motivated to make this modification because using multiple imaging frames allows for additional characteristics such as changes in optical flow and/or position of the part of interest as well as adding multiple views of the part to further increase the probability that the part is in fact the specific part of interest, as disclosed by Simopoulos.  
Regarding claim 13, modified Matsunaga teaches the ultrasound diagnostic apparatus of claim 8, as set forth above. Perrey further teaches wherein the central processing unit (136) and the operating program identify a part of a subject for which the probability has been calculated on the basis of the analysis result of the ultrasound image being further acquired (Para. 53, lines 5-6, “the controller circuit 136 may identify one or more anatomical structures of interest”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to additionally modify Matsunaga to have a part identifying unit that identifies a part of a subject for which the probability has been calculated. One of ordinary skill in the art would have been motivated to make this modification to ensure that the identification given to the part is correct, as recognized by Perrey.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793